Name: Commission Regulation (EC) No 1023/2008 of 17 October 2008 amending Regulation (EC) No 2076/2005 as regards the extension of the transitional period granted to food business operators importing fish oil intended for human consumption (Text with EEA relevance)
 Type: Regulation
 Subject Matter: foodstuff;  processed agricultural produce;  European Union law;  health;  trade
 Date Published: nan

 18.10.2008 EN Official Journal of the European Union L 277/21 COMMISSION REGULATION (EC) No 1023/2008 of 17 October 2008 amending Regulation (EC) No 2076/2005 as regards the extension of the transitional period granted to food business operators importing fish oil intended for human consumption (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (1), and in particular Article 9 thereof, Having regard to Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (2), and in particular Article 16 thereof, Whereas: (1) Regulation (EC) No 853/2004 lays down specific rules on the hygiene of food of animal origin for food business operators. That Regulation provides that food business operators producing fish oil intended for human consumption are to comply with the relevant provisions of Annex III thereto. (2) Regulation (EC) No 854/2004 lays down specific rules for the organisation of official controls on products of animal origin. It applies in respect of activities and persons to which Regulation (EC) No 853/2004 applies. (3) Article 7(3) of Commission Regulation (EC) No 2076/2005 of 5 December 2005 laying down transitional arrangements for the implementation of Regulations (EC) No 853/2004, (EC) No 854/2004 and (EC) No 882/2004 of the European Parliament and of the Council and amending Regulations (EC) No 853/2004 and (EC) No 854/2004 (3) provides for a derogation from the requirements for fish oil for human consumption laid down in Section VIII of Annex III to Regulation (EC) No 853/2004 for food business operators so that they may continue, until 31 October 2008, to import fish oil from establishments in third countries that were approved for that purpose before the date of the entry into force of Commission Regulation (EC) No 1664/2006 (4). (4) In addition, Article 7(4)(b) of Regulation (EC) No 2076/2005 provides for a derogation from Annex VI to Commission Regulation (EC) No 2074/2005 of 5 December 2005 laying down implementing measures for certain products under Regulation (EC) No 853/2004 of the European Parliament and of the Council and for the organisation of official controls under Regulation (EC) No 854/2004 of the European Parliament and of the Council and Regulation (EC) No 882/2004 of the European Parliament and of the Council, derogating from Regulation (EC) No 852/2004 of the European Parliament and of the Council and amending Regulations (EC) No 853/2004 and (EC) No 854/2004 (5), for fish oil for which a certificate has been issued in accordance with national rules applicable before the date of the entry into force of Regulation (EC) No 2074/2005, duly completed and signed prior to 31 October 2008, which may be imported into the Community until 31 December 2008. (5) The requirements for the production of fish oil for human consumption in Regulation (EC) No 853/2004 were amended by Commission Regulation (EC) No 1020/2008 (6) to address the practical difficulties experienced by third countries in adjusting the processing conditions in fish oil producing establishments. (6) In order to avoid unnecessary disruption of trade resulting from the administrative procedures for approval and listing of establishments covered by the amended rules, it is appropriate to extend the derogation in Article 7(3) of Regulation (EC) No 2076/2005 until 30 April 2009. (7) The derogation provided for in Article 7(4)(b) of Regulation (EC) No 2076/2005 for imports into the Community of fish oil for which a certificate has been issued in accordance with national rules should also be extended until 30 June 2009. In addition, such certificates should be duly completed and signed prior to 30 April 2009. (8) Regulation (EC) No 2076/2005 should therefore be amended accordingly. (9) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Article 7 of Regulation (EC) No 2076/2005 is amended as follows: 1. Paragraph 3 is replaced by the following: 3. By way of derogation from Annex III, Section VIII, Chapter IV, Part B to Regulation (EC) No 853/2004, food business operators may continue until 30 April 2009 to import fish oil from establishments in third countries that were approved for that purpose before the entry into force of Commission Regulation (EC) No 1020/2008 (7). 2. In paragraph 4, point (b) is amended as follows: (i) the date of 31 October 2008 is replaced by 30 April 2009; (ii) the date of 31 December 2008 is replaced by 30 June 2009. Article 2 This Regulation shall enter into force on the tenth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 October 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 139, 30.4.2004, p. 55. Corrected version in OJ L 226, 25.6.2004, p. 22. (2) OJ L 139, 30.4.2004, p. 206. Corrected version in OJ L 226, 25.6.2004, p. 83. (3) OJ L 338, 22.12.2005, p. 83. (4) OJ L 320, 18.11.2006, p. 13. (5) OJ L 338, 22.12.2005, p. 27. (6) See page 8 of this Official Journal. (7) OJ L 277, 18.10.2008, p. 8.